Title: To George Washington from Charles Stewart and Ephraim Blaine, 9 May 1780
From: Stewart, Charles,Blaine, Ephraim
To: Washington, George


          
            
              Sir
              Morris Town 9th May 1780
            
            Since the return presented Your Excellency by Chas Stewart, on the fourth Instant, Seven hundred Barrls of Flour and Indian Meal, has been received at this Magazine, and only Eleven Barrells of Beef and pork, and thirty head of Cattle from Lancaster.
            It is truely distressing to Us, to inform Your Excelly, that the supply of Meat, will be totaly exhausted, on friday next at farthest, The Flour now here will suffice, if made into Bread as has lately been the practice, for fifteen or sixteen days, and by advice from Trenton, We are certain, that fifteen hundred Barrells of Flour, is at that post, and on the road from thence to Camp; One hundred Barrells of which Chas Stewart has ordered to Kings Ferry, for the Use of the Garrison at West point, and One other hundred Barrells, to be delivered The Commissary General of prisoners for the Use of the prisoners, at New York & Long Island.
            Whether any Shad, will speedily be brought into Camp, in pursuance of C. Stewarts application to Mr Dunhams Assistants, We do not yet know.
            We beg leave to Suggest, that We think, the State of pennsylvania,

could furnish a supply of Meat, in a Short space, Bucks, Chester, & Lancaster Countys, more particularly and part of Berks, feed a great many Cattle, and the Owners of the Meadows, near Philada have pretty large Stocks; The Mode of getting them speedily, and that without present money, We presume can be only by a Military command, from Your Excellency. New Jersey has freely, and greatly distressed herself, to supply the wants of the Army last Winter, New York has the Garrison at West point to support, pennsylvania We think must therefore be the Object; And as that State, has furnished very little supplys for six months past, We beg leave to add, that a present support ought now to [be] drawn from that Contry, or Your Army be distressed, and perhaps disband. We are with the greatest respect Your Excellencys most Obedient Servants,
            
              Chas Stewart Commissary General of IssuesEph. Blaine C.G. of Purchases
            
            
              P.S. The Commissary Genl of Purchases has ordered
              from Philada & Salem 220 Barrels pork
              from Coryells ferry 50 Barrels pork & Shad
              from Reading & Easton 200 Barrels Beef
              from Dover 100 Barrels pork
            
          
          
            He has also Wrote Col. Champion repeatedly to purchase and forward Fatt Cattle as fast as possible as the Supply of the Army after the 15 May would depend on his exertions & Success.
          
        